Per Curiam: Elli A. Beach and others, plaintiffs in error, complain that the county court of Cook county erred in confirming a special assessment upon their lots for putting in a combined curb and gutter on Drexel avenue and certain other streets in Chicago; that the ordinance was invalid because it did not sufficiently describe the combined curb and gutter. The ordinance was insufficient in substantially -the same respects as the one involved in Holden v. City of Chicago, 172 Ill. 263, which was held invalid. The judgment of confirmation is reversed and the cause remanded. Reversed and remanded.